Citation Nr: 1440812	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  13-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased evaluation for lumbosacral strain, rated as 10 percent disabling from July 2002 through February 16, 2013, and rated as 20 percent disabling as of February 17, 2012.

2. Entitlement to increased evaluation for the right knee, currently rated as 10 percent disabling.

3. Entitlement to an increased evaluation for the left knee, currently rated as 10 percent disabling.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.C. 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1998 until July 2002. 

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan in August 2012.  

In July 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  Additional evidence received since the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c).

The record before the Board can reasonably be construed to include a request for a TDIU; however, the Agency of Original Jurisdiction (AOJ) has not determined whether the Veteran meets the criteria for a TDIU.  As such, this claim must be developed by the AOJ upon remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder, due as secondary to service-connected conditions has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she should have been assigned higher disability ratings for her service-connected disabilities, including: her lumbosacral spine strain with herniated disc and her bilateral knee disabilities.  The Veteran indicates that these conditions have not been properly evaluated, and have worsened since her most recent examinations.  Particularly, the Veteran and her husband stated during her July 2014 hearing that in years past she had been able to obtain some relief by lying down and switching positions occasionally, but that the Veteran now suffers from pain constantly regardless of such attempts.    

The Veteran also indicated that her previous VA examinations did not fully address her contentions.  She indicated that her difficulties with instability have not been addressed during examinations, but her instability has caused her difficulty in completing daily activities and gave her problems while she was working.  She stated that she is unable to climb stairs without her knees giving out on her, and that she can't move side to side, without her knees giving way.

Additionally, the Board notes that entitlement to a TDIU has not been developed or adjudicated by the AOJ.  However, the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455. 

The Veteran has contended that she is unable to work due to her service-connected conditions.  During her May 2013 VA knee examination, the examiner indicated that the Veteran's service-connected symptoms were limiting her occupational functioning.  The examiner reported that the Veteran's condition causes her to be unable to stand more than 10-15 minutes and unable to climb stairs.  The examiner noted that the Veteran was a home health aide and that she had to quit due to inability to stand or climb stairs.  During her hearing, the Veteran indicated that her condition had worsened and that she had not worked in approximately two years because her pain would cause her to miss two to three days of work per week. The Veteran has therefore raised the issue of a total disability rating for compensation based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran and request that she identify all sources of treatment for her service-connected conditions, including any VA or private facility from 2012 to the present.  Particularly, the AOJ should undertake the appropriate efforts to obtain and associate with the claims file any treatment records for Veteran from the Lansing VA Clinic and the hospital in Battle Creek that are not currently associated with the claims file.  

2. The Veteran should also be sent VCAA notice letter for the TDIU component of her increased evaluation claim.  This letter should notify the Veteran and her representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf. 


3. After attempting to contact the Veteran and obtaining any indicated updated treatment records, the Veteran should also be scheduled for examinations to determine the current level of severity of her service-connected back disability, including evaluations of how pain from these conditions limit the Veteran's range of motion, whether the Veteran requires periods of prescribed bed rest, and the effect of any associated radiating pain. 

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

4. After attempting to contact the Veteran and obtaining any indicated updated treatment records, the Veteran should also be scheduled for examinations to determine the current level of severity of her service-connected bilateral knees, including evaluations of how pain on motion affects her functional capacity and the effects of any associated instability of her bilateral knees.  

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

5.  After the above development has been completed, the AOJ should schedule the Veteran for a VA examination to ascertain if the aggregate effect of the Veteran's service-connected disabilities precludes her from securing and maintaining substantially gainful employment in light of her education and work history. 

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. The AOJ shall then take such additional development action as it deems proper with respect to the claim. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

